                                                                                                             FiLE:O
                                                                                                           --------- ---·--·--1
AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations                                            NOV 0 8 2018    i•


                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STA TES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation ofrrobation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                               v.
                  ROBERTO MORA-GARCIA
                                                                        Case Number:         12CR0891-LAB

                                                                     SARA PELOQUIN, FEDERAL DEFENDERS, INC.
                                                                     Defendant's Attorney
REGISTRATION NO.               31146298
o-
THE DEFENDANT:
IZl admitted guilt to violation ofallegation(s) No.         1-2

D was found guilty in violation of allegation(s) No.      ~~~~~~~~~~~~~
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
              1                   nv8, Failure to be truthful and/or follow instructions
              2                   nvl I, Failure to report change in residence/employment




X Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. Larry Al          Burns
                                                                     UNITED STATES DISTRICT JUDGE




                                                                                                                   12CR0891-LAB
 ..
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                 ROBERTO MORA-GARCIA                                                     Judgment - Page 2 of 2
CASE NUMBER:               12CR0891-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIX MONTHS TO RUN CONCURRENT TO USDC FOR THE SOUTHERN DISTRICT OF CA., CASE. NO.
 l 6CR00268-LAB




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at _ _ _ _ _ _ _ _ _ A.M.                        on
       D     as notified by the United States Marshal.
                                                                   -------------------
       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to
                                ------------~

at                                          with a certified copy of this judgment.
      -----------~




                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       12CR0891-LAB
